Glenn (Appellee/Cross
                                                                  Appellant)Appellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    September 17, 2013

                                   No. 04-11-00018-CV

    THE EDWARD AQUIFER AUTHORITY, and Roland Ruiz, in his official capacity as
                General Manager of the Edwards Aquifer Authority
                          Appellants/Cross Appellees,

                                              v.

                                Glenn and JoLynn BRAGG
                                Appellee/Cross Appellant,

                From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 06-11-18170
                        Honorable Thomas F. Lee, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Sandee Bryan Marion, Justice
             Rebeca C. Martinez, Justice

    The Appellee’s Motion for Extension of Time to file Motion for Rehearing is
GRANTED. Time is extended to September 26, 2013.


                                                   ___________________________________
                                                   Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2013.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court